USCA4 Appeal: 22-1419      Doc: 7         Filed: 09/12/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1419


        ANGELA NAILS,

                            Plaintiff - Appellant,

                     v.

        LIBERTY UNIVERSITY,

                            Defendant - Appellee,

                     and

        LIBERTY UNIVERSITY FINANCIAL                   AID;   LIBERTY      UNIVERSITY
        FINANCIAL AID EMPLOYEES,

                            Defendants.


        Appeal from the United States District Court for the Western District of Virginia, at
        Lynchburg. Norman K. Moon, Senior District Judge. (6:20-cv-00063-NKM)


        Submitted: September 8, 2022                              Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Angela Nails, Appellant Pro Se.
USCA4 Appeal: 22-1419      Doc: 7        Filed: 09/12/2022     Pg: 2 of 3




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1419      Doc: 7         Filed: 09/12/2022      Pg: 3 of 3




        PER CURIAM:

               Angela Nails appeals the district court’s orders dismissing her amended complaint

        for failing to state a claim upon which relief may be granted and denying her motion for

        reconsideration. We have reviewed the record and find no reversible error. Accordingly,

        we affirm for the reasons stated by the district court. Nails v. Liberty Univ., No. 6:20-cv-

        00063-NKM (W.D. Va. Feb. 17, 2022 & Apr. 7, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3